              Case 2:20-cv-00193-JLR Document 28
                                              27 Filed 06/10/20
                                                       06/05/20 Page 1 of 11
                                                                          12



 1                                                              HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9
     CLAIRE DOUGLAS, MARY JOAN                            NO. 2:20−cv−00193−JLR
10   ISABELL, HEATHER CARLON, and
     GINA PAWOLSKI individually, on behalf                MODEL STIPULATED
11   of similarly situated individuals,                   PROTECTIVE ORDER
12                          Plaintiffs,
13
             vs.
14
     BANK OF AMERICA, N.A., U.S. BANK
15   NATIONAL ASSOCIATION, and
     KEYCORP, national banking associations
16
                            Defendants.
17

18 1.       PURPOSES AND LIMITATIONS
19          Discovery in this action is likely to involve production of confidential, proprietary, or
20 private information for which special protection may be warranted. Accordingly, the parties

21 hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The

22 parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

23 protection on all disclosures or responses to discovery, the protection it affords from public

24 disclosure and use extends only to the limited information or items that are entitled to

25 confidential treatment under the applicable legal principles, and it does not presumptively entitle

26 parties to file confidential information under seal.

27

     MODEL STIPULATED                                               DORSEY & WHITNEY LLP
                                                                      701 FIFTH AVENUE, SUITE 6100
     PROTECTIVE ORDER                                                   SEATTLE, WA 98104-7043
     2:20−cv−00193−JLR                    -1-                             PHONE: (206) 903-8800
                                                                          FAX: (206) 903-8820
              Case 2:20-cv-00193-JLR Document 28
                                              27 Filed 06/10/20
                                                       06/05/20 Page 2 of 11
                                                                          12



 1 2.       “CONFIDENTIAL” MATERIAL

 2          “Confidential” material shall be limited to non-public information, documents, and

 3 tangible things that the producing party or non-party reasonably and in good faith believes to be

 4 private, personal, confidential, proprietary, trade secret, and/or commercially sensitive, such that

 5 protection from public disclosure is warranted. Confidential material shall include non-public

 6 banking information, financial information, tax information, personal records, confidential

 7 internal business records, trade secrets, proprietary data, employment information, personal

 8 identification information, and other similarly sensitive information that the producing party or

 9 non-party must keep in confidence or as to which disclosure could result in injury, and which is

10 not publicly known and cannot be ascertained from information that is readily available to the

11 public. Confidential material specifically includes here banking and financial information of

12 plaintiffs and defendants.

13 3.       SCOPE

14          The protections conferred by this agreement cover not only confidential material (as

15 defined above), but also (1) any information copied or extracted from confidential material; (2)

16 all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

17 conversations, or presentations by parties or their counsel that might reveal confidential material.

18          However, the protections conferred by this agreement do not cover information that is in

19 the public domain or becomes part of the public domain through trial or otherwise.

20 4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

21          4.1    Basic Principles. A receiving party may use confidential material that is disclosed

22 or produced by another party or by a non-party in connection with this case only for prosecuting,

23 defending, or attempting to settle this litigation. Confidential material may be disclosed only to

24 the categories of persons and under the conditions described in this agreement. Confidential

25 material must be stored and maintained by a receiving party at a location and in a secure manner

26 that ensures that access is limited to the persons authorized under this agreement.

27

     MODEL STIPULATED                                                DORSEY & WHITNEY LLP
                                                                       701 FIFTH AVENUE, SUITE 6100
     PROTECTIVE ORDER                                                    SEATTLE, WA 98104-7043
     2:20−cv−00193−JLR                    -2-                              PHONE: (206) 903-8800
                                                                           FAX: (206) 903-8820
              Case 2:20-cv-00193-JLR Document 28
                                              27 Filed 06/10/20
                                                       06/05/20 Page 3 of 11
                                                                          12



 1          4.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

 2 ordered by the court or permitted in writing by the designating party, a receiving party may

 3 disclose any confidential material only to:

 4                 (a)     the receiving party’s counsel of record in this action, as well as employees

 5 of counsel to whom it is reasonably necessary to disclose the information for this litigation;

 6                 (b)     the officers, directors, and employees (including in house counsel) of the

 7 receiving party to whom disclosure is reasonably necessary for this litigation;

 8                 (c)     experts and consultants to whom disclosure is reasonably necessary for

 9 this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

10 A);

11                 (d)     the court, court personnel, and court reporters and their staff;

12                 (e)     copy or imaging services retained by counsel to assist in the duplication of

13 confidential material, provided that counsel for the party retaining the copy or imaging service

14 instructs the service not to disclose any confidential material to third parties and to immediately

15 return all originals and copies of any confidential material;

16                 (f)     during their depositions, witnesses in the action to whom disclosure is

17 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

18 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

19 transcribed deposition testimony or exhibits to depositions that reveal confidential material must

20 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

21 under this agreement;

22                 (g)     the author or recipient of a document containing the information or a

23 custodian or other person who otherwise possessed or knew the information.

24          4.3    Filing Confidential Material. Before filing confidential material or discussing or

25 referencing such material in court filings, the filing party shall confer with the designating party,

26 in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

27 remove the confidential designation, whether the document can be redacted, or whether a motion

     MODEL STIPULATED                                                 DORSEY & WHITNEY LLP
                                                                        701 FIFTH AVENUE, SUITE 6100
     PROTECTIVE ORDER                                                     SEATTLE, WA 98104-7043
     2:20−cv−00193−JLR                    -3-                               PHONE: (206) 903-8800
                                                                            FAX: (206) 903-8820
             Case 2:20-cv-00193-JLR Document 28
                                             27 Filed 06/10/20
                                                      06/05/20 Page 4 of 11
                                                                         12



 1 to seal or stipulation and proposed order is warranted. During the meet and confer process, the

 2 designating party must identify the basis for sealing the specific confidential information at issue,

 3 and the filing party shall include this basis in its motion to seal, along with any objection to

 4 sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be

 5 followed and the standards that will be applied when a party seeks permission from the court to

 6 file material under seal. A party who seeks to maintain the confidentiality of its information must

 7 satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the

 8 motion to seal. Failure to satisfy this requirement will result in the motion to seal being denied,

 9 in accordance with the strong presumption of public access to the Court’s files.

10 5.      DESIGNATING PROTECTED MATERIAL

11         5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

12 or non-party that designates information or items for protection under this agreement must take

13 care to limit any such designation to specific material that qualifies under the appropriate

14 standards. The designating party must designate for protection only those parts of material,

15 documents, items, or oral or written communications that qualify, so that other portions of the

16 material, documents, items, or communications for which protection is not warranted are not

17 swept unjustifiably within the ambit of this agreement.

18         Mass, indiscriminate, or routinized designations are prohibited. Designations that are

19 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

20 unnecessarily encumber or delay the case development process or to impose unnecessary

21 expenses and burdens on other parties) expose the designating party to sanctions.

22         If it comes to a designating party’s attention that information or items that it designated

23 for protection do not qualify for protection, the designating party must promptly notify all other

24 parties that it is withdrawing the mistaken designation.

25         5.2     Manner and Timing of Designations. Except as otherwise provided in this

26 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

27

     MODEL STIPULATED                                                DORSEY & WHITNEY LLP
                                                                       701 FIFTH AVENUE, SUITE 6100
     PROTECTIVE ORDER                                                    SEATTLE, WA 98104-7043
     2:20−cv−00193−JLR                    -4-                              PHONE: (206) 903-8800
                                                                           FAX: (206) 903-8820
              Case 2:20-cv-00193-JLR Document 28
                                              27 Filed 06/10/20
                                                       06/05/20 Page 5 of 11
                                                                          12



 1 ordered, disclosure or discovery material that qualifies for protection under this agreement must

 2 be clearly so designated before or when the material is disclosed or produced.

 3                  (a)    Information in documentary form: (e.g., paper or electronic documents

 4 and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

 5 proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that

 6 contains confidential material. If only a portion or portions of the material on a page qualifies for

 7 protection, the producing party also must clearly identify the protected portion(s) (e.g., by

 8 making appropriate markings in the margins).

 9                  (b)    Testimony given in deposition or in other pretrial proceedings: the parties

10 and any participating non-parties must identify on the record, during the deposition or other

11 pretrial proceeding, all protected testimony, without prejudice to their right to so designate other

12 testimony after reviewing the transcript. Any party or non-party may, within fifteen days after

13 receiving the transcript of the deposition or other pretrial proceeding, designate portions of the

14 transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect

15 confidential information at trial, the issue should be addressed during the pre-trial conference.

16                  (c)    Other tangible items: the producing party must affix in a prominent place

17 on the exterior of the container or containers in which the information or item is stored the word

18 “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

19 the producing party, to the extent practicable, shall identify the protected portion(s).

20          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

21 designate qualified information or items does not, standing alone, waive the designating party’s

22 right to secure protection under this agreement for such material. Upon timely correction of a

23 designation, the receiving party must make reasonable efforts to ensure that the material is

24 treated in accordance with the provisions of this agreement.

25 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

26          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

27 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

     MODEL STIPULATED                                                 DORSEY & WHITNEY LLP
                                                                        701 FIFTH AVENUE, SUITE 6100
     PROTECTIVE ORDER                                                     SEATTLE, WA 98104-7043
     2:20−cv−00193−JLR                     -5-                              PHONE: (206) 903-8800
                                                                            FAX: (206) 903-8820
              Case 2:20-cv-00193-JLR Document 28
                                              27 Filed 06/10/20
                                                       06/05/20 Page 6 of 11
                                                                          12



 1 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

 2 burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

 3 challenge a confidentiality designation by electing not to mount a challenge promptly after the

 4 original designation is disclosed.

 5          6.2    Meet and Confer. The parties must make every attempt to resolve any dispute

 6 regarding confidential designations without court involvement. Any motion regarding

 7 confidential designations or for a protective order must include a certification, in the motion or in

 8 a declaration or affidavit, that the movant has engaged in a good faith meet and confer

 9 conference with other affected parties in an effort to resolve the dispute without court action. The

10 certification must list the date, manner, and participants to the conference. A good faith effort to

11 confer requires a face-to-face meeting or a telephone conference.

12          6.3    Judicial Intervention. If the parties cannot resolve a challenge without court

13 intervention, the designating party may file and serve a motion to retain confidentiality under

14 Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

15 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

16 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

17 other parties) may expose the challenging party to sanctions. All parties shall continue to

18 maintain the material in question as confidential until the court rules on the challenge.

19 7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

20 LITIGATION

21          If a party is served with a subpoena or a court order issued in other litigation that compels

22 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that

23 party must:

24                 (a)     promptly notify the designating party in writing and include a copy of the

25 subpoena or court order;

26

27

     MODEL STIPULATED                                                DORSEY & WHITNEY LLP
                                                                       701 FIFTH AVENUE, SUITE 6100
     PROTECTIVE ORDER                                                    SEATTLE, WA 98104-7043
     2:20−cv−00193−JLR                    -6-                              PHONE: (206) 903-8800
                                                                           FAX: (206) 903-8820
             Case 2:20-cv-00193-JLR Document 28
                                             27 Filed 06/10/20
                                                      06/05/20 Page 7 of 11
                                                                         12



 1                 (b)     promptly notify in writing the party who caused the subpoena or order to

 2 issue in the other litigation that some or all of the material covered by the subpoena or order is

 3 subject to this agreement. Such notification shall include a copy of this agreement; and

 4                 (c)     cooperate with respect to all reasonable procedures sought to be pursued

 5 by the designating party whose confidential material may be affected.

 6 8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 7          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

 8 material to any person or in any circumstance not authorized under this agreement, the receiving

 9 party must immediately (a) notify in writing the designating party of the unauthorized

10 disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,

11 (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

12 this agreement, and (d) request that such person or persons execute the “Acknowledgment and

13 Agreement to Be Bound” that is attached hereto as Exhibit A.

14 9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

15 MATERIAL

16          When a producing party gives notice to receiving parties that certain inadvertently

17 produced material is subject to a claim of privilege or other protection, the obligations of the

18 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

19 provision is not intended to modify whatever procedure may be established in an e-discovery

20 order or agreement that provides for production without prior privilege review. The parties agree

21 to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

22 10.      NON TERMINATION AND RETURN OF DOCUMENTS

23          Within 60 days after the termination of this action, including all appeals, each receiving

24 party must return all confidential material to the producing party, including all copies, extracts

25 and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

26 destruction.

27

     MODEL STIPULATED                                                DORSEY & WHITNEY LLP
                                                                       701 FIFTH AVENUE, SUITE 6100
     PROTECTIVE ORDER                                                    SEATTLE, WA 98104-7043
     2:20−cv−00193−JLR                    -7-                              PHONE: (206) 903-8800
                                                                           FAX: (206) 903-8820
             Case 2:20-cv-00193-JLR Document 28
                                             27 Filed 06/10/20
                                                      06/05/20 Page 8 of 11
                                                                         12



 1         Notwithstanding this provision, counsel are entitled to retain one archival copy of all

 2 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

 3 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

 4 work product, even if such materials contain confidential material.

 5         The confidentiality obligations imposed by this agreement shall remain in effect until a

 6 designating party agrees otherwise in writing or a court orders otherwise.

 7

 8         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 9 DATED: June 5, 2020.                                 /s/ Richard E. Spoonemore
                                                        Richard E. Spoonemore, WSBA #21833
10
                                                        Chris R. Youtz, WSBA #7786
11                                                      Sirianni Youtz Spoonemore Hamburger
                                                        3101 Western Avenue, Suite 350
12                                                      Seattle, WA 98121
                                                        cyoutz@sylaw.com
13                                                      rspoonemore@sylaw.com
14
                                                        and
15
                                                        Eric J. Harrison, WSBA #46129
16                                                      Attorney West Seattle, P.S.
                                                        5400 California Ave. SW, Ste. E.
17                                                      Seattle, WA 98136
18                                                      eric@attorneywestseattle.com
                                                        Attorneys for Plaintiffs
19

20
     DATED: June 5, 2020.                               /s/ Shawn Larsen-Bright
21                                                      Shawn Larsen-Bright, WSBA #37066
                                                        Dorsey & Whitney LLP
22                                                      701 Fifth Ave., Suite 6100
                                                        Seattle, WA 98104
23                                                      larsen.bright.shawn@dorsey.com
24                                                      Attorneys for U.S. Bank National
                                                        Association
25

26

27

     MODEL STIPULATED                                              DORSEY & WHITNEY LLP
                                                                     701 FIFTH AVENUE, SUITE 6100
     PROTECTIVE ORDER                                                  SEATTLE, WA 98104-7043
     2:20−cv−00193−JLR                   -8-                             PHONE: (206) 903-8800
                                                                         FAX: (206) 903-8820
            Case 2:20-cv-00193-JLR Document 28
                                            27 Filed 06/10/20
                                                     06/05/20 Page 9 of 11
                                                                        12



 1 DATED: June 5, 2020                       /s/ Shannon L. McDougald
                                             Shannon L. McDougald, WSBA #24231
 2                                           Trent M. Latta WSBA #42360
                                             McDougald Law Group P.S.
 3
                                             400 108th Avenue NE, Suite 510
 4                                           Bellevue, WA 98004
                                             smcdougald@mcdougaldlaw.com
 5                                           tlatta@mcdougaldlaw.com
 6                                           Attorneys for KeyCorp

 7

 8
     DATED: June 5, 2020                     /s/ Garrett J. Williams
 9                                           Kelly D. Folger, WSBA # 39407
                                             Garrett J. Williams, WSBA #5290
10                                           Andrews Lagasse Branch + Bell LLP
11                                           601 W. 1st Avenue, Suite 1400
                                             Spokane, WA 99201
12                                           kfolger@albblaw.com

13                                           Attorneys for Bank of America N.A.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     MODEL STIPULATED                                  DORSEY & WHITNEY LLP
                                                         701 FIFTH AVENUE, SUITE 6100
     PROTECTIVE ORDER                                      SEATTLE, WA 98104-7043
     2:20−cv−00193−JLR            -9-                        PHONE: (206) 903-8800
                                                             FAX: (206) 903-8820
            Case 2:20-cv-00193-JLR Document 28
                                            27 Filed 06/10/20
                                                     06/05/20 Page 10 of 11
                                                                         12



 1         PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2         IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 3 documents in this proceeding shall not, for the purposes of this proceeding or any other federal

 4 or state proceeding, constitute a waiver by the producing party of any privilege applicable to

 5 those documents, including the attorney-client privilege, attorney work-product protection, or

 6 any other privilege or protection recognized by law.

 7

 8 DATED:       June 10th, 2020
 9

10
                                                            A
                                                          HONORABLE JAMES L. ROBART
                                                          United States District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     MODEL STIPULATED                                              DORSEY & WHITNEY LLP
                                                                     701 FIFTH AVENUE, SUITE 6100
     PROTECTIVE ORDER                                                  SEATTLE, WA 98104-7043
     2:20−cv−00193−JLR                  -10-                             PHONE: (206) 903-8800
                                                                         FAX: (206) 903-8820
             Case 2:20-cv-00193-JLR Document 28
                                             27 Filed 06/10/20
                                                      06/05/20 Page 11 of 11
                                                                          12



 1                                               EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3          I,   ____________________________________           [print      or       type        full   name],   of

 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on [date] in the

 7 case of ________________ [insert formal name of the case and the number and initials assigned

 8 to it by the court]. I agree to comply with and to be bound by all the terms of this Stipulated

 9 Protective Order and I understand and acknowledge that failure to so comply could expose me to

10 sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose

11 in any manner any information or item that is subject to this Stipulated Protective Order to any

12 person or entity except in strict compliance with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the

14 Western District of Washington for the purpose of enforcing the terms of this Stipulated

15 Protective Order, even if such enforcement proceedings occur after termination of this action.

16 Date:

17 City and State where sworn and signed:

18 Printed name:

19 Signature:

20

21

22

23

24

25

26

27

     MODEL STIPULATED                                               DORSEY & WHITNEY LLP
                                                                         701 FIFTH AVENUE, SUITE 6100
     PROTECTIVE ORDER                                                      SEATTLE, WA 98104-7043
     2:20−cv−00193−JLR                    -11-                               PHONE: (206) 903-8800
                                                                             FAX: (206) 903-8820
